Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4 - 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihata, U.S. Patent Publication 2018/0038074 (hereinafter “Nishihata”) in view of Masaki et al., Japanese Patent Publication 2002-227241A (hereinafter “Masaki”). 
In Reference to Claim 1: 
Nishihata discloses a hydraulic system for a machine (construction machine (See, Figure 1), the hydraulic system comprising: a reservoir (80) configured to store hydraulic fluid; a driver (70) to drive the pump (50); a pump(50) positioned to drive the hydraulic fluid from the reservoir and throughout the hydraulic circuit ; an actuator positioned to selectively receive the hydraulic fluid ( controllable vehicle components (31-33)); a heater (84b or 67a) positioned to facilitate selectively heating the hydraulic fluid; a temperature sensor (not shown but discussed In logic flow chart step 110 in Figure 4 and Paragraph [0037]) positioned to acquire temperature data indicative of a temperature of the hydraulic fluid; and a controller (90) configured to: monitor the temperature of the hydraulic fluid; and selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid (i) to maintain the hydraulic fluid within a target temperature range and (ii) independent of (a) an operator input and (b) engagement of the actuator. See, Figure 4 which shows the controller activating the heater when the temperature of the oil is below 30 degrees Celsius; See also the flow chart which is monitored and controlled by said controller. 
Nishihata fails to explicitly disclose wherein the driver is independent of a prime mover of the machine (although Examiner notes it is suggested it my be possible that Nishihata can accomplish this by starting the pump when the engine is not started, see the controller logic in Figure 4. However for the sake of shortened prosecution the Examiner has treated Nishihata as not disclosing it).
However, in the same field of endeavor, hydraulic circuits for working machines, Masaki discloses a hybrid work machine (both electric and gas) wherein the drive system is powered by a standard combustion engine (1) and the pump is independently driven by an electric motor (7) and wherein the pump (part of 8A and 8B; hydraulic units) is responsible for sending fluid to the actuators of the circuit for the purpose of reducing the physical size of the working machine and the carbon footprint. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Nishihata by having the pump independently driven by a source other than the prime mover as taught by Masaki because such a modification would allow for the reduction in the pump size thereby reducing the overall footprint of the vehicle and modify the system such that pump is driven by an alternative energy source to an engine would also improve the carbon footprint of the vehicle. 
In Reference to Claim 2: 
Nishihata further discloses wherein the controller is configured to activate the at least one of the heater or the pump to thermally regulate the hydraulic fluid independent of an operator input and engagement of the actuator. See, Figure 4 which shows how the controller function. 
In Reference to Claim 4:
Nishihata further discloses wherein the controller is configured to activate the heater to facilitate heating the hydraulic fluid in response to the temperature of the hydraulic fluid falling below or approaching a minimum temperature threshold of the target temperature range. See, Figure 4 which illustrates the threshold temperature being 30 degrees Celsius. 
In Reference to Claim 5: 
Nishihata further disclose wherein the heater (84b or 67a) is positioned outside of the reservoir.  See, Figure 2. 
In Reference to Claim 6:
Nishihata further discloses wherein the controller is configured to activate the heater and the pump to drive the hydraulic fluid through the hydraulic circuit to facilitate heating the hydraulic fluid in response to the temperature of the hydraulic fluid falling below or approaching a minimum temperature threshold of the target temperature range. See, Figure 4 which illustrates the threshold temperature being 30 degrees Celsius.
In Reference to Claim 7: 
Nishihata further discloses wherein the heater is positioned downstream of the reservoir (80) and upstream of the pump (50). See, Figure 2.
In Reference to Claim 8: 
Nishihata further discloses wherein the controllable machine component includes a life arm assembly. See, Figure 1 which shows a work machine with a boom and  lift arm assembly attached to it.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihata, U.S. Patent Publicaiton 2018/0038074 (hereinafter “Nishihata”) in view of Masaki et al., Japanese Patent Publication 2002-227241A (“Masaki”) in further view of Unknown, Japanese Patent JPS58137105 (hereinafter “Unknown”).
In Reference to Claim 3: 
Nishihata as modified discloses all the limitations set forth in claim 1 (See, above) but fails to disclose wherein the heater is positioned within the reservoir.
However, in the same field of endeavor, Unknown discloses a hydraulic circuit wherein the system features a heater (110 for heating the hydraulic fluid for a work machine, and wherein the heater (11) is positioned in the reservoir tank (1). 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Nishihata’s prior art embodiment (Figure 5) to include the teachings of Unknown, specifically modifying the heating elements (86 of Nishihata) by placing them in the reservoir tank (80) as taught by Unknown because such a modification would provide better  and more uniform warming of the hydraulic fluid for the circuit by heating the reservoir instead of the conduit.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5, 7- 9, 13, 18, 19   rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1, 4, 5, 5, 8, 14, 16, 16, and 16 of U.S. Patent No. 11, 137, 002. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader than the patent claims. 
	For Claim 1: 
Patent claim 1
Application Claim 1
A vehicle comprising: 

a chassis;

an engine coupled to the chassis; 

a controllable vehicle component; 

a hydraulic circuit including: 

a reservoir configured to store hydraulic fluid; 

a pump positioned to drive the hydraulic fluid from the reservoir and throughout the hydraulic circuit, wherein the pump is driven by a driver that is independent of the engine; 



and an actuator positioned to selectively receive the hydraulic fluid from the pump to selectively operate the controllable vehicle component; 

a heater positioned to facilitate selectively heating the hydraulic fluid;

 a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid;

 and a controller configured to: monitor the temperature of the hydraulic fluid; and selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid (i) to maintain the hydraulic fluid within a target temperature range and (ii) independent of (a) an operator input and (b) engagement of the actuator.
A hydraulic system for a machine, the hydraulic system comprising: 






a hydraulic circuit including: 

a reservoir configured to store hydraulic fluid; 

a pump coupled to the reservoir, a driver positioned to drive the pump to pump the hydraulic fluid from the reservoir and throughout the hydraulic circuit, wherein the driver is independent of a prime mover of the machine;

and an actuator positioned to selectively receive the hydraulic fluid from the pump to operate a controllable machine component; 

a heater positioned to facilitate selectively heating the hydraulic fluid; 

a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid; 

and a controller configured to: monitor the temperature of the hydraulic fluid; and selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid to maintain the hydraulic fluid within a target temperature range.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
For dependent claims 2, 3, 4, 5, 7-9, the recited limitations are contained within patent claims 1, 4, 4, 4, 5, 5, 8, and 14, respectively. 
For Claim 13: 
Patent claim 16
Application Claim 13
 A vehicle comprising:
 a chassis; 

a controllable vehicle component;

a hydraulic circuit including: 

a reservoir configured to store hydraulic fluid; 

a pump positioned to drive the hydraulic fluid from the reservoir and throughout the hydraulic circuit; 

and an actuator positioned to selectively receive the hydraulic fluid from the pump to selectively operate the controllable vehicle component; 

a heater positioned to facilitate selectively heating the hydraulic fluid; 

a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid; 


and a controller configured to: monitor the temperature of the hydraulic fluid; and selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid (i) to maintain the hydraulic fluid within a target temperature range and (ii) independent of (a) an operator input and (b) engagement of the actuator; wherein the controller is configured to activate at least one of the heater or the pump to facilitate heating the hydraulic fluid in response to the temperature of the hydraulic fluid falling below or approaching a minimum temperature threshold of the target temperature range; 

and wherein the controller is configured to activate the pump to drive the hydraulic fluid through the hydraulic circuit with the heater deactivated to facilitate cooling the hydraulic fluid without the need for a cooling system in response to the temperature of the hydraulic fluid exceeding or approaching a maximum temperature threshold of the target temperature range.
A hydraulic system for a machine, the hydraulic system comprising: 



a hydraulic circuit including: 

a reservoir configured to store hydraulic fluid;

 a pump positioned to drive the hydraulic fluid from the reservoir and throughout the hydraulic circuit; 

and an actuator positioned to selectively receive the hydraulic fluid from the pump to selectively operate a controllable machine component;

a heater positioned to facilitate selectively heating the hydraulic fluid; 

a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid;


and a controller configured to:


















 activate the pump to drive the hydraulic fluid through the hydraulic circuit with the heater deactivated to facilitate cooling the hydraulic fluid in response to the temperature of the hydraulic fluid exceeding or approaching a maximum temperature threshold.

For dependent claims 18, the recited limitations are contained within patent claim 16, respectively. 
For Claim 19: 
Patent claim 16
Application Claim 19
 A vehicle comprising:
 a chassis; 

a controllable vehicle component;

a hydraulic circuit including: 

a reservoir configured to store hydraulic fluid; 

a pump positioned to drive the hydraulic fluid from the reservoir and throughout the hydraulic circuit; 

and an actuator positioned to selectively receive the hydraulic fluid from the pump to selectively operate the controllable vehicle component; 

a heater positioned to facilitate selectively heating the hydraulic fluid; 

a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid; 


and a controller configured to: monitor the temperature of the hydraulic fluid; and selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid (i) to maintain the hydraulic fluid within a target temperature range and (ii) independent of (a) an operator input and (b) engagement of the actuator; wherein the controller is configured to activate at least one of the heater or the pump to facilitate heating the hydraulic fluid in response to the temperature of the hydraulic fluid falling below or approaching a minimum temperature threshold of the target temperature range; 

and wherein the controller is configured to activate the pump to drive the hydraulic fluid through the hydraulic circuit with the heater deactivated to facilitate cooling the hydraulic fluid without the need for a cooling system in response to the temperature of the hydraulic fluid exceeding or approaching a maximum temperature threshold of the target temperature range.
A hydraulic system comprising: 




a hydraulic circuit including:

 a reservoir configured to store hydraulic fluid;

 a pump positioned to drive the hydraulic fluid from the reservoir and throughout the hydraulic circuit; 

and an actuator positioned to selectively receive the hydraulic fluid to selectively operate a controllable component; 

a heater positioned to facilitate selectively heating the hydraulic fluid; 

a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid; 











and a controller configured to: activate at least one of the heater or the pump to facilitate heating the hydraulic fluid in response to the temperature of the hydraulic fluid falling below or approaching a minimum temperature threshold; 


and activate the pump to drive the hydraulic fluid through the hydraulic circuit with the heater deactivated to facilitate cooling the hydraulic fluid in response to the temperature of the hydraulic fluid exceeding or approaching a maximum temperature threshold.


Thus, it is apparent, for the broadening aspect, that patent claim 16 includes features that are not in application claim 19.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 19 is anticipated by patent claim 16, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 19 is obvious over patent claim 16 with respect to the broadening aspect.

	Claims 10 and 11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 15 and 16, respectively, of U.S. Patent No. 11, 137, 002 in view Masaki et al., Japanese Patent Publication 2002-227241A (hereinafter “Masaki”). Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.

In Reference to Claim 10: 
Patent claim 15
Application Claim 10
A vehicle comprising: 

a chassis; 


a controllable vehicle component;


a hydraulic circuit including: 

a reservoir configured to store hydraulic fluid; 

a pump positioned to drive the hydraulic fluid from the reservoir and throughout the hydraulic circuit;





 and an actuator positioned to selectively receive the hydraulic fluid from the pump to selectively operate the controllable vehicle component; 

a heater circuit fluidly coupled to the hydraulic circuit, the heater circuit including: a heater positioned to facilitate selectively heating the hydraulic fluid;


A temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid;


 and a valve positioned to selectively permit the hydraulic fluid to engage with the heater;

 and a controller configured to: monitor the temperature of the hydraulic fluid; selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid (i) to maintain the hydraulic fluid within a target temperature range and (ii) independent of (a) an operator input and (b) engagement of the actuator; and selectively control the valve between a first orientation and a second orientation such that the hydraulic fluid (i) flows through the heater circuit when the valve is in the first orientation and (ii) bypasses the heater circuit when the valve is in the second orientation.
A hydraulic system for a machine, the hydraulic system comprising: 






a hydraulic circuit including: 

a reservoir configured to store hydraulic fluid; 

a pump coupled to the reservoir, a driver positioned to drive the pump to pump the hydraulic fluid from the reservoir and throughout the hydraulic circuit, wherein the driver is independent of a prime mover of the machine;

and an actuator positioned to selectively receive the hydraulic fluid from the pump to operate a controllable machine component; 

a heater positioned to facilitate selectively heating the hydraulic fluid; 





a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid; 


a valve positioned to selectively permit the hydraulic fluid to engage with the heater,

and a controller configured to: monitor the temperature of the hydraulic fluid; and selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid to maintain the hydraulic fluid within a target temperature range.

wherein the controller is configured to selectively control the valve between a first orientation and a second orientation such that the hydraulic fluid (i) flows through the heater circuit when the valve is in the first orientation and (ii) bypasses the heater circuit when the valve is in the second orientation.







Thus, it is apparent, for the broadening aspect, that patent claim 15 includes features that are not in application claim 10.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 10 is anticipated by patent claim 15, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 10 is obvious over patent claim 15 with respect to the broadening aspect.
With respect to the additional features recited in claim 10, patent claim 15 fails to explicitly disclose wherein the driver is independent of a prime mover of the machine. However, in the same field of endeavor, Masaki discloses a hydraulic circuit wherein the hydraulic circuit is supply with pressurized fluid from an electric motor (8A and 8B) which is dependent of the prime mover (engine 1) on the work machine. It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Nishihata by having the pump independently driven by a source other than the prime mover as taught by Masaki because such a modification would allow for the reduction in the pump size thereby reducing the overall footprint of the vehicle and modify the system such that pump is driven by an alternative energy source to an engine would also improve the carbon footprint of the vehicle.
In Reference to Claim 11: 
Patent claim 13
Application Claim 11
A vehicle comprising: 
a chassis; 
a controllable vehicle component;
 a hydraulic circuit including: 
a reservoir configured to store hydraulic fluid; 

a pump positioned to drive the hydraulic fluid from the reservoir and throughout the hydraulic circuit;


and an actuator positioned to selectively receive the hydraulic fluid from the pump to selectively operate the controllable vehicle component;
 a heater positioned to facilitate selectively heating the hydraulic fluid;
 a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid; 
and a controller configured to: monitor the temperature of the hydraulic fluid; selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid (i) to maintain the hydraulic fluid within a target temperature range and (ii) independent of (a) an operator input and (b) engagement of the actuator; 
an auxiliary flow circuit including a conduit coupled to the hydraulic circuit and a valve positioned to selectively permit the hydraulic fluid to flow through the conduit;
and activate the pump and engage the valve to divert the hydraulic fluid from the hydraulic circuit into the conduit of the auxiliary flow circuit to permit cooling the hydraulic fluid without the need for a cooling system in response to the temperature of the hydraulic fluid exceeding or approaching a maximum temperature threshold of the target temperature range.
 A hydraulic system for a machine, the hydraulic system comprising: 





a hydraulic circuit including:

 a reservoir configured to store hydraulic fluid; 



a pump coupled to the reservoir, a driver positioned to drive the pump to pump the hydraulic fluid from the reservoir and throughout the hydraulic circuit, wherein the driver is independent of a prime mover of the machine; 


and an actuator positioned to selectively receive the hydraulic fluid from the pump to operate a controllable machine component; 

a heater positioned to facilitate selectively heating the hydraulic fluid; 

a temperature sensor positioned to acquire temperature data indicative of a temperature of the hydraulic fluid; 

and a controller configured to: monitor the temperature of the hydraulic fluid; 

and selectively activate at least one of the heater or the pump to thermally regulate the hydraulic fluid to maintain the hydraulic fluid within a target temperature range.


 an auxiliary flow circuit including a conduit coupled to the hydraulic circuit and a valve positioned to selectively permit the hydraulic fluid to flow through the conduit, 

wherein the controller is configured to activate the pump and engage the valve to divert the hydraulic fluid from the hydraulic circuit into the conduit of the auxiliary flow circuit to permit cooling the hydraulic fluid in response to the temperature of the hydraulic fluid exceeding or approaching a maximum temperature threshold of the target temperature range.

Thus, it is apparent, for the broadening aspect, that patent claim 13 includes features that are not in application claim 11.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 11 is anticipated by patent claim 13, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 11 is obvious over patent claim 13 with respect to the broadening aspect.
With respect to the additional features recited in claim 11, patent claim 13 fails to explicitly disclose wherein the driver is independent of a prime mover of the machine. However, in the same field of endeavor, Masaki discloses a hydraulic circuit wherein the hydraulic circuit is supply with pressurized fluid from an electric motor (8A and 8B) which is dependent of the prime mover (engine 1) on the work machine. It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Nishihata by having the pump independently driven by a source other than the prime mover as taught by Masaki because such a modification would allow for the reduction in the pump size thereby reducing the overall footprint of the vehicle and modify the system such that pump is driven by an alternative energy source to an engine would also improve the carbon footprint of the vehicle.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer to overcome the double patenting rejection presented above. 
Claims 10 and 11 1would be allowed with the filing of a terminal disclaimer to overcome the double patenting rejection presented above. The prior art fails to disclose a hydraulic circuit for heating which has additional valving to detgerming the orientation of the fluid flow. 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 recites the limitation wherein the controller is configured to activate the pump and the valve to drive the hydraulic fluid through the auxiliary flow circuit with the heater deactivated to facilitate cooling. The prior art fails to disclose putting fluid through a heating circuit without the heater active to cool the fluid.
Claim 13 would be allowed with the filing of a terminal disclaimer to overcome the double patenting rejection presented above. The prior art fails to disclose putting fluid through a heating circuit without the heater active to cool the fluid.
Claim 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As discussed above, the prior art fails to disclose limitation wherein the controller is configured to activate the pump and the valve to drive the hydraulic fluid through the auxiliary flow circuit with the heater deactivated to facilitate cooling.
Claim 18 would be allowed with the filing of a terminal disclaimer to overcome the double patenting rejection presented above.
Claim 19 would be allowed with the filing of a terminal disclaimer to overcome the double patenting rejection presented above.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As discussed above, the prior art fails to disclose limitation wherein the controller is configured to activate the pump and the valve to drive the hydraulic fluid through the auxiliary flow circuit with the heater deactivated to facilitate cooling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745